                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         WERIDE CORP., et al.,
                                   8                                                        Case No. 5:18-cv-07233-EJD
                                                        Plaintiffs,
                                   9                                                        ORDER GRANTING
                                                 v.                                         ADMINISTRATIVE MOTION FOR
                                  10                                                        LEAVE TO FILE SUR-REPLY AND
                                         KUN HUANG, et al.,                                 CONTINUING HEARING ON
                                  11                                                        PLAINTIFFS' MOTION FOR
                                                        Defendants.                         PRELIMINARY INJUNCTION
                                  12
Northern District of California




                                                                                            Re: Dkt. No. 88
 United States District Court




                                  13
                                              Before the Court is Defendant Kun Huang’s Administrative Motion for Leave to File Sur-
                                  14
                                       Reply. Plaintiffs WeRide Corp., and WeRide Inc. (collectively “WeRide”) oppose the Motion.
                                  15
                                       For the reasons discussed below, the Court grants the Motion.
                                  16
                                              The instant dispute concerns a USB drive. WeRide contends that before Huang’s
                                  17
                                       employment at WeRide ended, he inserted three USB devices into his WeRide-issued laptop and
                                  18
                                       may have used those devices to misappropriate WeRide’s trade secrets. Op. at 2. Huang
                                  19
                                       maintains that he only recognizes one of the three devices (the “ ‘566 Device”), and that the ‘566
                                  20
                                       Device is “personal.” Dkt. 70 at 7. In mid-November 2018, WeRide “demanded” that Huang
                                  21
                                       return the three USB devices. Op. at 2. On December 20, 2018, Huang generally agreed to
                                  22
                                       provide the ‘566 Device to WeRide or to make it available for inspection. Dkt. 34-60. WeRide
                                  23
                                       filed its Motion for Preliminary Injunction on December 26, 2018, before the parties agreed to a
                                  24
                                       process to transfer the ‘566 Device to WeRide. See Dkt. 80-6; Dkt. 88-8. WeRide took
                                  25
                                       possession of the ‘566 Device between the filing of its Motion for Preliminary Injunction and the
                                  26
                                       date that Huang’s Opposition to WeRide’s Motion for Preliminary Injunction (“Opposition”) was
                                  27

                                  28   Case No.: 5:18-cv-07233-EJD

                                                                                        1
                                   1   due. Op. at 3. Three days before Huang’s Opposition was due, WeRide sent Huang a letter

                                   2   stating that its analysis of the ‘566 Device indicated that Huang had inserted it into at least one

                                   3   computer several times after his employment with WeRide ended. Dkt. 70-9. In its Reply in

                                   4   Support of the Motion for Preliminary Injunction (“Reply”), WeRide presented the “smoking gun”

                                   5   evidence it contends it discovered on the ‘566 Device. Dkt. 80 at 4-6; Dkt. 80-1; Dkt. 79-3; Dkt.

                                   6   80-4. A few days later, Huang moved for leave to file a sur-reply to address this evidence.

                                   7          “Where new evidence is presented in a reply . . . the district court should not consider the

                                   8   new evidence without giving the non-movant an opportunity to respond.” Provenz v. Miller, 102

                                   9   F.3d 1478, 1483 (9th Cir. 1996) (alteration and citation omitted). Here, the evidence relating to

                                  10   the contents of the ‘566 Device was first presented in WeRide’s Reply. WeRide, though, argues

                                  11   that it “has actually not submitted new material with its reply.” Op. at 4. This argument is not
                                       persuasive. WeRide itself characterized this evidence as “newly-discovered facts.” Dkt. 80 at 6.
                                  12
Northern District of California
 United States District Court




                                       Courts may allow evidence first presented in a reply if it “addresse[s] the same set of facts
                                  13
                                       supplied in [the] opposition to the motion” (Terrell v. Contra Costa Cty., 232 F. App’x 626, 629
                                  14
                                       n.2 (9th Cir. 2007) (cited by Grace v. Apple, Inc., 328 F.R.D. 320 (N.D. Cal. Sep. 18, 2018)), or
                                  15
                                       when it is “submitted in direct response to evidence raised in the opposition” (Advanced Media
                                  16
                                       Networks LLC v. Row 44 Inc., 2014 WL 5760545, at *1 (C.D. Cal. Nov. 4, 2014)). In such
                                  17
                                       circumstances the evidence is not considered “new.” Huang’s only argument in his Opposition as
                                  18
                                       to the contents of the ‘566 Device was to note that forensic analysis was on-going so WeRide’s
                                  19
                                       conclusions as to its contents would be “simply unfounded speculation.” Dkt. 70 at 15. That
                                  20
                                       argument did not open the door for WeRide to present its forensic analysis.
                                  21
                                              Moreover, the facts here are not analogous to PageMelding, Inc. v. ESPN, Inc. or Swamy v.
                                  22
                                       Title Source, Inc., where the courts refused to consider sur-replies. In PageMelding, one party
                                  23   “ran afoul” of both the Patent Local Rules and the case management order while trying to give
                                  24   itself an advantage. 2013 WL 431600, at *1 (N.D. Cal. Feb. 1, 2013). And in Swamy, “[n]othing
                                  25   prevented [the party seeking a sur-reply] from making these arguments in its opposition.” 2017
                                  26   WL 5196780, at *5 n.3 (N.D. Cal. Nov. 10, 2017). Here, Huang could not have made the
                                  27   arguments in his Sur-Reply in his Opposition because he did not see all the new evidence—e.g.,
                                  28   Case No.: 5:18-cv-07233-EJD

                                                                                          2
                                   1   the Declaration of Michael Kunkel (Dkt. 80-1) and the Declaration of Yan Li (80-4)—until

                                   2   WeRide filed its Reply.

                                   3           WeRide’s final argument, that Huang’s counsel is not competent to provide expert

                                   4   testimony, is not relevant to whether leave should be granted. The Court declines to consider that

                                   5   argument at this time.
                                               The Court finds that the evidence pertaining to the ‘566 Device is “new” evidence, and
                                   6
                                       that denying Huang the opportunity to respond would be unfairly prejudicial. Accordingly, the
                                   7
                                       Court orders as follows:
                                   8
                                                  1. Huang’s Administrative Motion for Leave to File Sure-Reply is GRANTED.
                                   9
                                                  2. The hearing on WeRide’s Motion for Preliminary Injunction currently set for
                                  10
                                                      February 14, 2019 is CONTINUED until February 21, 2019 at 9:00 a.m.
                                  11
                                              IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                       Dated: February 12, 2019
                                  13
                                                                                      ______________________________________
                                  14
                                                                                      EDWARD J. DAVILA
                                                                                      United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-07233-EJD

                                                                                        3
